The defendant appeals from a conviction on an indictment charging assault and battery by means of a dangerous weapon. (He was found not guilty on an indictment charging assault with intent to murder the same victim.)
We pass the question whether the defendant has properly preserved his appellate rights because we conclude that there was no error. This case is controlled in all material aspects by Commonwealth v. Mattias, 8 Mass. App. Ct. 786, 791-792 (1979). See also Commonwealth v. Cepulonis, 7 Mass. App. Ct. 646, 647-650 (1979).
All the defendant’s claims on appeal center on the presentation by the prosecutor to the victim of a weapon (knife) marked for identification, but not admitted in evidence as an exhibit. The victim did testify, however: “I can’t say it is the exact knife but it is similar.” Even though it might have been more prudent for the Commonwealth to have avoided any use of the knife after the defendant’s challenge to it, we think that it was probative of the fact that the victim had been assaulted and battered by means of a dangerous weapon. In balancing probative value against undue prejudice to the defendant, “courts afford considerable leeway to the discretion of the trial judge.” Mattias, supra at 792. We find no abuse of that discretion on this record. See Commonwealth v. Rodrigues, 6 Mass. App. Ct. 925 (1978). Moreover, we note that the knife was not sent to the jury room with the exhibits, nor did the Commonwealth make any reference to it during closing argument.
In light of our conclusion that it was not error to display the knife to the jury or to allow the victim to comment on its similarity to the weapon used in the attack, we think that the judge properly handled this matter in his instructions by not mentioning it at all. We note in passing that the defendant made no request for additional instructions after the judge completed his charge to the jury. See Commonwealth v. Cullen, 8 Mass. App. Ct. 910 (1979), and cases cited.

Judgment affirmed.